Case 2:20-cv-02924-DMG-PVC Document 64-2 Filed 05/01/21 Page 1 of 2 Page ID #:1385




             2-UNREDACTED Exhibit 6 to Supp.
              Sanchez Dec. ISO Supp. Opposition
                         [Doc. 46-6]
Case
  Case
     2:20-cv-02924-DMG-PVC
        2:20-cv-02924-DMG-PVC
                            Document
                              Document
                                     64-2
                                        49-3
                                           Filed
                                             (Ex 05/01/21
                                                 Parte) Filed
                                                          Page04/18/21
                                                                2 of 2 Page
                                                                        PageID
                                                                             1 #:1386
                                                                               of 1
                                 Page ID #:914                                  EXHIBIT
                                                                                      8
                                                                             JAMES ROBERTSON
                                                                                 3/26/2021
                                                                               Kyung Lee-Green, CSR
